Exhibit 99.1 Sussex Bancorp Contacts: Anthony Labozzetta, President/CEO 200 Munsonhurst Road Steven Fusco, SVP/CFO Franklin, NJ07416 973-827-2914 SUSSEX BANCORP ANNOUNCES THIRD QUARTER RESULTS FOR 2010 FRANKLIN, NEW JERSEY – October 28, 2010– Sussex Bancorp (“Company”) (NASDAQ: “SBBX”) today announced its financial results for the three and nine months ended September 30, 2010. For the quarter ended September 30, 2010, the Company reported net income of $631 thousand, a decrease of $266 thousand as compared to the third quarter of 2009.Basic and diluted earnings per share were $0.19 in the third quarter of 2010 compared to $0.28 for the third quarter of 2009.For the nine months ended September 30, 2010, the Company’s net income decreased $166 thousand, or 9.5%, to $1.6 million from the $1.7 million earned for the same period last year.Diluted earnings per share were $0.48 for the nine months ended September 30, 2010 compared to $0.54 for the same period in 2009. Highlights for the quarter and nine months ended September 30, 2010 include: · For the nine months ended September 30, 2010, net interest income (tax equivalent) increased 8.7% over the same period last year driven by a higher net interest margin. · Net interest margin was 3.76% for the nine months ended September 30, 2010, a 25 basis point increase from 3.51% for the same period last year. This increase was attributed to lower cost of funds. · Provision for loan losses increased $781 thousand, or 49.3%, for the nine months ended September 30, 2010 as compared to the same period last year, which resulted in a 20.4% growth in the allowance for loan losses.The allowance for loan losses totaled $6.1 million at September 30, 2010, or 1.83% of total loans as compared to $5.5 million, or 1.65% of total loans at December 31, 2009. · Non-accrual loans remain unchanged at approximately $22 million for the last three quarters. · Nonperforming assets have declined by $3.6 million, or 11.8%, since June 30, 2010 to $27.0 million at September 30, 2010. · Return on Average Assets of 0.52% for the third quarter and 0.44% for the nine months. · At September 30, 2010 the leverage, Tier I and Total Risk Based Capital ratios for Sussex Bank were 8.94%, 12.29% and 13.55%, respectively, all in excess of the ratios required to be deemed “well-capitalized”. Mr. Anthony Labozzetta, Sussex's President and Chief Executive Officer commented, “during the quarter we made progress from our efforts in addressing problem assets as we sold off our largest foreclosed asset with a carrying value of $2.0 million and have seen stabilization in our non-accrual loans during the past six months.” For the three months ended September 30, 2010, the Company’s net interest income (tax equivalent) decreased $82 thousand, or 1.9%, to $4.3 million from $4.4 million for the third quarter of 2009. The quarterly decline in net interest income was driven by a 26 basis point decrease in the Company’s net interest margin to 3.78% for the quarter ended September 30, 2010, which was largely due to a 61 basis point decrease in the average rate received on earning assets.For the nine months ended September 30, 2010, the Company’s net interest income (tax equivalent) increased $1.0 million, or 8.7%, to $12.5 million from the $11.5 million earned for the same period last year.The improvement in net interest income was driven by a 25 basis point increase in the Company’s net interest margin to 3.76% for the nine months ended September 30, 2010, which was largely due to a 74 basis point decrease in the average rate paid on interest bearing liabilities. The improvement in the average rate paid on interest bearing liabilities is a product of management’s effort to reduce funding costs. The Company reported non-interest income of $1.2 million and $3.5 million for the three and nine month periods ended September 30, 2010, respectively, compared to non-interest income of $1.3 million and $4.1 million for the three and nine month periods ended September 30, 2009, respectively.The decline for the nine month period was largely due to a non-cash other than temporary impairment charge of $171 thousand related to an equity portfolio fund during the second quarter of 2010, lower insurance commissions of $135 thousand for 2010 and non-recurring gains on the sale of fixed assets of $203 thousand during the second quarter of 2009. The Company’s non-interest expenses increased $131 thousand, or 3.5%, to $3.8 million for the three months ended September 30, 2010 and decreased $45 thousand, or 0.4%, to $11.2 million for the nine months ended September 30, 2010 as compared to the same periods in 2009.The increase for the quarter was largely due to an increase of $182 thousand in write-downs on foreclosed real estate and higher loan collection costs of $52 thousand.The aforementioned increases were partly offset by $205 thousand of severance paid in the third quarter of 2009 that was included in salaries and benefits.There were no comparable payments in 2010.The decrease for the nine month period was largely due to a decrease of $247 thousand in write-downs on foreclosed real estate, which was partly offset by an increase in salary and employee benefits expense of $241 thousand, or 4.3% over the same period last year. At September 30, 2010, non-performing assets, which include non-accrual loans, renegotiated loans and foreclosed real estate, decreased on a linked quarter basis by $3.6 million, or 11.8%, to $27.0 million.The decrease was largely due to a 52.2% decline in foreclosed real estate resulting principally from the sale of the Company’s largest foreclosed asset during the third quarter of 2010 and declines in renegotiated loans. The ratio of non-performing assets to total assets for September 30, 2010, June 30, 2010 and September 30, 2009 were 5.58%, 6.32% and 4.31%, respectively. The allowance for loan losses was $6.1 million, or 1.83% of total loans, at September 30, 2010 as compared to $5.5 million, or 1.65% of total loans, at December 31, 2009. At September 30, 2010 the Company’s total assets were $484.2 million, an increase of $29.4 million, or 6.5%, compared to total assets of $454.8 million at December 31, 2009.The Company’s total deposits increased $26.6 million, or 7.2%, to $398.7 million at September 30, 2010 from $372.1 million at December 31, 2009.The growth in deposits was primarily in core deposits, (non-interest demand, NOW, savings and money market accounts), which increased $29.6 million, or 10.9%, at September 30, 2010 as compared to December 31, 2009.The Company’s gross loans, net of unearned income increased $648 thousand to $333.6 million at September 30, 2010 from $333.0 million at December 31, 2009, as cash and cash equivalents increased $12.6 million, or 54.4%, to $35.6 million at September 30, 2010.Bank-owned life insurance increased to $10.1 million at September 30, 2010, as the Company purchased an additional $6.5 million during the second quarter of 2010.At September 30, 2010 the Company’s total stockholders’ equity was $37.0 million, an increase of $2.4 million, or 7.0%, as compared December 31, 2009. “A key focus for our Company is to work through and reduce our problem assets, which continue to put downward pressure on our results.In addition, we are focused on building for the future and strengthening our core operating results within a risk management framework.To this end, during the quarter we have enhanced our senior management team with the addition of a new chief financial officer, a new chief retail officer and the promotion of a new chief credit officer.Our team is committed to executing our community bank strategy of delivering an extraordinary experience for our customers while assisting with their financial needs,” stated Mr. Labozzetta. Sussex Bancorp is the holding company for Sussex Bank, which operates through its main office in Franklin, New Jersey and branch offices in Andover, Augusta, Newton, Montague, Sparta, Vernon and Wantage, New Jersey, Port Jervis and Warwick, New York and for the Tri-State Insurance Agency, Inc., a full service insurance agency located in Sussex County, New Jersey.For additional information, please visit the company's Web site at www.sussexbank.com. When used in this discussion the words: “believes”, “anticipates”, “contemplates”, “expects” or similar expressions are intended to identify forward looking statements.Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected.Those risks and uncertainties include those listed under Item 1A - Risk Factors in our Annual Report on Form 10-K for the year ended December 31, 2009 and changes to interest rates, the ability to control costs and expenses, general economic conditions, the success of the Company’s efforts to diversify its revenue base by developing additional sources of non-interest income while continuing to manage its existing fee based business, risks associated with the quality of the Company’s assets and the ability of its borrowers to comply with repayment terms.The Company undertakes no obligation to publicly release the results of any revisions to those forward looking statements that may be made to reflect events or circumstances after this date or to reflect the occurrence of unanticipated events. SUSSEX BANCORP SUMMARY FINANCIAL HIGHLIGHTS (Dollars in Thousands, Except Percentages and Per Share Data) (Unaudited) Q/E 9/30/10 VS. 9/30/2010 6/30/2010 9/30/2009 Q/E 6/30/10 Q/E 9/30/09 BALANCE SHEET DATA: Total securities $ $ $ 10.5 % 2.0 % Total loans 1.0 % 1.0 % Allowance for loan losses ) ) ) 11.9 % 20.4 % Total assets ) % 7.0 % Total deposits ) % 8.0 % Total borrowings and junior subordinated debt ) % ) % Total shareholders' equity 3.0 % 6.5 % FINANCIAL DATA - QUARTER ENDED: Net interest income (tax equivalent) $ $ $ 4.3 % ) % Provision for loan losses ) % 27.3 % Total other income 2.9 % ) % Total other expenses 0.2 % 3.5 % Income before provision (benefit) for income taxes 163.7 % ) % Provision (benefit) for income taxes (2 ) ) % ) % Net income $ $ $ 106.9 % ) % Net income per common share - Basic $ $ $ 111.1 % ) % Net income per common share - Diluted $ $ $ 111.1 % ) % Return on average assets 0.52 % 0.25 % 0.78 % 105.7 % ) % Return on average equity 6.96 % 3.42 % 10.69 % 103.7 % ) % Effficiency ratio (a) 70.53 % 73.26 % 65.88 % ) % 7.1 % FINANCIAL DATA - YEAR TO DATE: Net interest income (tax equivalent) $ $ 8.7 % Provision for loan losses 49.3 % Total other income ) % Total other expenses ) % Income before provision for income taxes ) % Provision for income taxes ) % Net income $ $ ) % Net income per common share - Basic $ $ ) % Net income per common share - Diluted $ $ ) % Return on average assets 0.44 % 0.50 % ) % Return on average equity 5.91 % 7.08 % ) % Effficiency ratio (a) 70.30 % 72.55 % ) % SHARE INFORMATION: Book value per common share $ $ $ 3.0 % 6.4 % Average diluted shares outstanding (QE) 0.8 % 1.6 % CAPITAL RATIOS: Total equity to total assets 7.63 % 7.41 % 7.67 % 3.1 % ) % Leverage ratio (b) 8.94 % 8.84 % 8.91 % 1.1 % 0.3 % Tier 1 risk-based capital ratio (b) 12.29 % 11.94 % 11.85 % 2.9 % 3.7 % Total risk-based capital ratio (b) 13.55 % 13.19 % 13.11 % 2.7 % 3.4 % ASSET QUALITY AND RATIOS: Non-accrual loans $ $ $ ) % 68.9 % Renegotiated loans ) % 34.7 % Foreclosed real estate ) % ) % Non-performing assets $ $ $ ) % 38.5 % Loans 90 days past due and still accruing $ $ $ ) % ) % Non-accrual loans to total loans 6.72 % 6.82 % 4.01 % ) % 67.29 % Non-performing assets to total assets 5.58 % 6.32 % 4.31 % ) % 29.4 % Allowance for loan losses as a % of non-performing loans 24.45 % 20.89 % 33.43 % 17.01 % ) % Allowance for loan losses to total loans 1.83 % 1.65 % 1.53 % 10.7 % 19.2 % (a) Efficiency ratio calculated non-interest expense divided by net interest income (tax equivalent) plus non-interest income. (b) Sussex Bank capital ratios. SUSSEX BANCORP CONSOLIDATED BALANCE SHEETS (Dollars In Thousands) (Unaudited) ASSETS September 30, 2010 September 30, 2009 December 31, 2009 Cash and due from banks $ $ $ Federal funds sold Cash and cash equivalents Interest bearing time deposits with other banks Trading securities - Securities available for sale Federal Home Loan Bank Stock, at cost Loans receivable, net of unearned income Less:allowance for loan losses Net loans receivable Foreclosed real estate Premises and equipment, net Accrued interest receivable Goodwill Bank-owned life insurance Other assets Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ $ Interest bearing Total Deposits Borrowings Accrued interest payable and other liabilities Junior subordinated debentures Total Liabilities Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ $ SUSSEX BANCORP CONSOLIDATED STATEMENTS OF INCOME (Dollars In Thousands Except Per Share Data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, INTEREST INCOME Loans receivable, including fees $ Securities: Taxable Tax-exempt Federal funds sold 3 5 20 26 Interest bearing deposits 20 1 30 15 Total Interest Income INTEREST EXPENSE Deposits Borrowings Junior subordinated debentures 62 64 Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses OTHER INCOME Service fees on deposit accounts ATM and debit card fees Bank-owned life insurance 41 Insurance commissions and fees Investment brokerage fees 24 30 Realized holding gains (losses) on trading securities - 2 7 21 Gain on sale of securities, available for sale (2 ) 55 52 55 Gain on sale of fixed assets 2 - 2 Gain (loss) on sale of foreclosed real estate 12 ) 17 ) Impairment write-downs on equity securities - - ) - Other 52 Total Other Income OTHER EXPENSES Salaries and employee benefits Occupancy, net Furniture, equipment and data processing Advertising and promotion 36 49 Professional fees Director Fees 65 56 FDIC assessment Insurance 56 54 Stationary and supplies 53 37 Loan collection costs 92 Write-down on foreclosed real estate - Expenses related to foreclosed real estate 82 36 Amortization of intangible assets 3 4 11 14 Other Total Other Expenses Income before Income Taxes PROVISION (BENEFIT) FOR INCOME TAXES Net Income $ EARNINGS PER SHARE Basic $ Diluted $ SUSSEX BANCORP COMPARATIVE AVERAGE BALANCES AND AVERAGE INTEREST RATES (Dollars In Thousands) (Unaudited) Three Months Ended September 30, Earning Assets: Average Balance Interest (1) Average Rate (2) Average Balance Interest (1) Average Rate (2) Securities: Tax exempt (3) $ $ % $ $ % Taxable % % Total securities % % Total loans receivable (4) % % Other interest-earning assets 24 % 5 % Total earning assets $ % $ % Non-interest earning assets Allowance for loan losses ) ) Total Assets $ $ Sources of Funds: Interest bearing deposits: NOW $ $ % $ $ % Money market 25 % 48 % Savings % % Time % % Total interest bearing deposits % % Borrowed funds % % Junior subordinated debentures 62 % 64 % Total interest bearing liabilities $ % $ % Non-interest bearing liabilities: Demand deposits Other liabilities Total non-interest bearing liabilities Stockholders' equity Total Liabilities and Stockholders' Equity $ $ Net Interest Income and Margin (5) $ % $ % (1) Includes loan fee income (2) Average rates on securities are calculated on amortized costs (3) Full taxable equivalent basis, using a 39% effective tax rate and adjusted for TEFRA (Tax and Equity Fiscal Responsibility Act) interest expense disallowance (4) Loans outstanding include non-accrual loans (5) Represents the difference between interest earned and interest paid, divided by average total interest-earning assets SUSSEX BANCORP COMPARATIVE AVERAGE BALANCES AND AVERAGE INTEREST RATES (Dollars In Thousands) (Unaudited) Nine Months Ended September 30, Earning Assets: Average Balance Interest (1) Average Rate (2) Average Balance Interest (1) Average Rate (2) Securities: Tax exempt(3) $ $ % $ $ % Taxable % % Total securities % % Total loans receivable (4) % % Other interest-earning assets 50 % 40 % Total earning assets $ % $ % Non-interest earning assets Allowance for loan losses ) ) Total Assets $ $ Sources of Funds: Interest bearing deposits: NOW $ $ % $ $ % Money market 74 % % Savings % % Time % % Total interest bearing deposits % % Borrowed funds % % Junior subordinated debentures % % Total interest bearing liabilities $ % $ % Non-interest bearing liabilities: Demand deposits Other liabilities Total non-interest bearing liabilities Stockholders' equity Total Liabilities and Stockholders' Equity $ $ Net Interest Income and Margin (5) $ % $ % (1) Includes loan fee income (2) Average rates on securities are calculated on amortized costs (3) Full taxable equivalent basis, using a 39% effective tax rate and adjusted for TEFRA (Tax and Equity Fiscal Responsibility Act) interest expense disallowance (4) Loans outstanding include non-accrual loans (5) Represents the difference between interest earned and interest paid, divided by average total interest-earning assets
